DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on July 11, 2022.
Status of claim within the present application:
Claims 1 – 12 are pending.
Claims 1 – 2 and 4 – 12 are amended.
Claims 13 – 17 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Drawings
The new drawing, filed on July 11, 2022, is accepted.

Specification
The amendment to the specification, filed on July 11, 2022, is accepted. 

Response to Arguments
Applicant’s arguments, see page [7 – 14] of Applicant’s remarks, filed on July 10, 2022, with respect to the rejections of claims 1, 3 – 4, and 13 – 14 that were rejected under 35 U.S.C. 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page [14] of Applicant’s remarks, filed on July 10, 2022, with respect to the rejections of Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20190229890 A1 to Brehmer et al., (hereafter, " Brehmer ") in further view of US 20200372184 A1 to Meirosu, have been considered but are not persuasive. Therefore, the applicant is directed to response below:
Applicant argued that the prior arts does not teach “the blockchain hash digest information is generated from just the I-frames extracted from a of the conventional Group of Pictures File”. Examiner notes that since Meirosu is only using I-frames from the MPEG to create the blockchain hash digests which would mapped to the using only the I-frames to generate blockchain hash digests. Therefore, the rejection is still stands.
Applicant’s arguments, see page [14 – 16] of Applicant’s remarks, filed on July 10, 2022, with respect to the rejections of Claims 7 – 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”), have been considered but are not persuasive. Therefore, the applicant is directed to response below:
Applicant argued that the prior arts does not teach “comparing the new blockchain hash digest to the blockchain hash digest information contained within the H-Frame”. Examiner notes that Radocchia does disclose “determining if the digital signature if valid comprises generating a public signature using the public key and the challenge message and determining if it matches or corresponds to the digital signature. Alternatively, other signature validation methods are able to be used based on the public key and the challenge message. Alternatively, the open registry 106 is able to perform some or all of the signature validation” [Para. 37]. This presents that a previous digital signature is being used to be compared with a new generated one, which would map to “comparing the new blockchain hash digest to the blockchain hash digest information contained within the H-Frame”. Applicant also argued that claim 7 recites feature from claim 1 that overcome the rejection, but there are no amendment that recite “generating a new Blockchain Augmented Group of Pictures File that includes a new H-frame in addition to the I, B, and P- frames from the conventional Group of Pictures File in order to store the blockchain hash digest information formed from the blockchaining within the Blockchain Augmented Group of Pictures” or anything similar to this limitation. Therefore, the rejection still stands. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 – 12 and 15 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the system of claims 7 – 12 is directed to signal per se because a signal may be non-volatile and tangible. Therefore, claims 7 – 12 are rejected as a signal per se. Amending the claims to recite “non-transitory” instead of “non-volatile” would overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 – 2 recite the limitation "the conventional Group of Picture File" in line 7 and lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, "the conventional Group of Picture File" is interpreted as "a conventional Group of Picture File". 
Claims 3-6 depend on claim 1 and therefore they inherit the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 – 2 recite the limitation "conventional Group of Picture File" in line 7 and lines 3 – 4.  The specification does not have support for the term “conventional”. For the purpose of examination, "conventional Group of Picture File" is interpreted as "standard Group of Picture File".
Claims 3-6 depend on claim 1 and therefore they inherit the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20190229890 A1 to Brehmer et al., (hereafter, " Brehmer ").
Regarding claim 1, Billström teaches a media blockchain system manager, comprising: a digital storage device that stores a Blockchain Augmented Group of Pictures File that is formed of I, B, P, and H-frames, [Billström, page 1 abstract discloses t prototype which will apply data integrity while simultaneously recording videos through an Android device. Additionally, the prototype has an online verification platform which verifies the integrity of the recorded video. Blockchain is a technology with the inherent ability to store data in a chronological chained link of events: establishing an irrefutable database] wherein the H-frame stores blockchain hash digest information based upon the I, B, or P-frames within the same Blockchain Augmented Group of Pictures File, [Billström, page 34 sec. 3.3 lines 4 – 8 discloses in real-time the mobile phone will hash the video which is computationally demanding (but less demanding than video encoding) and the web client will need to do the same in a short amount of time (otherwise the service might not be used by an end user) potentially over very large video files. Lines 10 – 13 discloses the hashing algorithm will operate on chunks of data from the output buffer from the MediaCodec (as described in Section 2.4.2). These chunks consist of GOPs as described in Section 2.1.1. These chunks will be used to compute the hashes to be incorporated into the blockchain. Page 10 – 11 sec. 2.1.1 lines discloses it is one of the most common video encoding formats for recording, compression, and streaming. H.264 encoded videos are constructed from chunks of frames called a Group of Pictures (GOP). These GOPs consists of three different frame types: 1. Intra-frame (I-Frame), 2. Predicted-frame (P-Frame), 3. Bidirectional-frame (B-Frame).] wherein the Blockchain Augmented Group of Pictures File is formed by blockchaining a conventional Group of Pictures File and [Billström, page 3 – 6 sec. 1.6 discloses The Android application is built in Android studio 2.3+ using Java and Extensible Markup Language (XML). The phone sends the hashes over the Hypertext Transfer Protocol (HTTP) protocol to the server which is running on the Macbook Pro seen in Figure 1.2. The server computes the blockchain. The verification service seen in Figure 1.3 takes videos as an input and verifies the integrity of the video by hashing the videos and comparing these hashes to the signed hashes found in the blockchain. Fig. 1.2 discloses the process of creating and adding hashes to the smart contract. Fig. 1.3 discloses the process of creating, requesting and verifying the hashes], but Billström does not teach generating a new Blockchain Augmented Group of Pictures File that includes a new H-frame in addition to the I, B, and P- frames from the conventional Group of Pictures File in order to store the blockchain hash digest information formed from the blockchaining within the Blockchain Augmented Group of Pictures 
However, Brehmer does teach generating a new Blockchain Augmented Group of Pictures File that includes a new H-frame in addition to the I, B, and P- frames from the conventional Group of Pictures File in order to store the blockchain hash digest information formed from the blockchaining within the Blockchain Augmented Group of Pictures. [Brehmer, para. 55 discloses operation 304 recording on a blockchain storage of the data object on the data storage device, where the recording comprises storing a hash of the data object on the blockchain to produce a stored hash in the blockchain. For example, the storage of the data object may be recorded on the blockchain by the blockchain module 206 of the first node. The hash may comprise a cryptographic hash, and the hash may be generated based on contents of the data object. The hash may be calculated by the encryption/decryption module 208 of the first node. For some embodiments, operation 304 is performed by the blockchain module 206 of the first node. Para. 22 discloses as an electronic ledger, the blockchain may comprise a distributed ledger that may be accessed by two or more nodes. Some embodiments described herein may also add one more new data blocks to a blockchain to store data on the blockchain, for example, a data object, a hash of a data object, metadata regarding a data object, a public/private key used in performing data object transactions, or some combination thereof.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Brehmer’s system with Billström’s system, with a motivation for a plurality of nodes can access a common blockchain when performing data object functions described herein. Though the blockchain may be accessible by two or more nodes of an embodiment, one or more data objects stored on the blockchain may be encrypted before being stored on the blockchain as one or more data blocks. This can ensure that only those nodes associated with authorized users (e.g., those nodes having appropriate access rights or public keys) can access the encrypted data objects stored on the blockchain. [Brehmer, para. 22]

As per claim 3, modified Billström teaches the media blockchain system manager of claim 1, wherein the blockchain hash digest information is a link to a cloud-based blockchain hash digest. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

As per claim 4, modified Billström teaches the media blockchain system manager of claim 3, wherein the Blockchain Augmented Group of Pictures File is encrypted with a cloud-based encryption key and stores that cloud-based encryption key. [Billström, page 34 sec. 3.3 lines 11 – 18 discloses these chunks consist of GOPs as described in Section 2.1.1. These chunks will be used to compute the hashes to be incorporated into the blockchain. The chunk size will be evaluated in Chapter 4. A private-public key-pair will be used to sign these hashes. A smart contract is used as a trusted third party and acts as the Certificate Authority (CA) to store all the public keys of the system. The public keys are stored in the blockchain or on the consensus and storage server (see Section 2.2.16), therefore the public keys are accessible by anyone connected to Cumulus with the correct access rights. Within the H-Frame [as presented above in claim 1, Billström teaches within the H-Frame],

Regarding claim 13, modified Billström teaches the media blockchain system manager of claim 1, but Billström does not teach wherein the H-Frames may be stored together as an H-Frame set separate from the I, B, and P-Frames, or the H-Frames may be stored contiguously with the I, P, and B Frames in the same sequence.
However, Brehmer doe teach wherein the H-Frames may be stored together as an H-Frame set separate from the I, B, and P-Frames, or the H-Frames may be stored contiguously with the I, P, and B Frames in the same sequence. [Brehmer, para. 55 discloses operation 304 recording on a blockchain storage of the data object on the data storage device, where the recording comprises storing a hash of the data object on the blockchain to produce a stored hash in the blockchain. For example, the storage of the data object may be recorded on the blockchain by the blockchain module 206 of the first node. The hash may comprise a cryptographic hash, and the hash may be generated based on contents of the data object. The hash may be calculated by the encryption/decryption module 208 of the first node. For some embodiments, operation 304 is performed by the blockchain module 206 of the first node. Para. 22 discloses as an electronic ledger, the blockchain may comprise a distributed ledger that may be accessed by two or more nodes. Some embodiments described herein may also add one more new data blocks to a blockchain to store data on the blockchain, for example, a data object, a hash of a data object, metadata regarding a data object, a public/private key used in performing data object transactions, or some combination thereof.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Brehmer’s system with Billström’s system, with a motivation for a plurality of nodes can access a common blockchain when performing data object functions described herein. Though the blockchain may be accessible by two or more nodes of an embodiment, one or more data objects stored on the blockchain may be encrypted before being stored on the blockchain as one or more data blocks. This can ensure that only those nodes associated with authorized users (e.g., those nodes having appropriate access rights or public keys) can access the encrypted data objects stored on the blockchain. [Brehmer, para. 22]

As per claim 14, modified Billström teaches the media blockchain system manager of claim 1,wherein the blockchain system manager generates a video stream for transmission that comprises a sequence of frames formed of H, I, P, and B-Frames from the Blockchain Augmented Group of Pictures File. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20190229890 A1 to Brehmer et al., (hereafter, " Brehmer ") in further view of US 20200372184 A1 to Meirosu.
Regarding claim 2, modified Billström teaches the media blockchain system manager of claim 1, but Billström does not teach wherein the blockchain hash digest information is generated from just the I-Frames extracted from a conventional Group of Pictures File having I, B, and P-Frames, wherein the B and P frames of the conventional Group of Pictures File are not used for generating the blockchain hash digest information because the I-Frames are independently coded from the B and P-Frames. 
However, Meirosu does teach wherein the blockchain hash digest information is generated from just the I-Frames extracted from a conventional Group of Pictures File having I, B, and P-Frames, wherein the B and P frames of the conventional Group of Pictures File are not used for generating the blockchain hash digest information because the I-Frames are independently coded from the B and P-Frames. [Meirosu, para. 12 discloses the digital content comprises MPEG encoded data; and each said portion of the digital content comprises at least one MPEG I-frame. Para. 15 discloses creating a hash value for the encrypted portion of the digital content received at the distributed ledger system wherein the hash value is created using a smart contract or a stored procedure in the distributed ledger; and storing the hash value in the distributed ledger system wherein storing the hash value in the distributed ledger system comprises storing the hash value in at least one of the data storage units of the distributed ledger system. Para. 16 discloses the hash identification data associated with the encrypted first portion of the digital content may further comprise at least a location identifier of the uploaded first hash value; and a type information of the distributed ledger system.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Meirosu’s system with Billström’s system, with a motivation to create tamper-evident digital content and detect tampering of digital content using it. [Meirosu, para. 6]

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20190229890 A1 to Brehmer et al., (hereafter, " Brehmer ") in further view of US 20180068091 A1 to Gaidar et al., (hereafter, “Gaidar”).
Regarding claim 5, modified Billström teaches the media blockchain system manager of claim 1, but modified Billström does not teach wherein an identifier specifying the hash algorithm used to form the blockchain hash digest information is stored in the H- Frame. 
However, Gaidar does teach wherein an identifier specifying the hash algorithm used to form the blockchain hash digest information is stored in the H- Frame. [Gaidar, para. 113 the blockchain system uses different DRM blockchains for different types of content, such as a video blockchain for video content and an image blockchain for image content. With regard to the video blockchain, streaming video content may rely, for example, on a Motion Pictures Expert Group (MPEG) version 4 (MPEG4) encoding scheme that defines data structures (such as boxes and fields) for recording different types of metadata, including authentication metadata. Those data structures may be used to store metadata descriptors for computing a hash value (e.g., a randomly selected start location within the stream's buffer, a seed for seeding a pseudo-random number generator (PRNG), etc.). Those data structures may also be used to store the hash results and to store the algorithm used to compute the hash (or an identifier for that algorithm).]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Gaidar’s system with Billström’s system, with a motivation to facilitate copyright protection of digital content [Gaidar, para. 4] 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20190229890 A1 to Brehmer et al., (hereafter, " Brehmer ") and US 20180068091 A1 to Gaidar et al., (hereafter, “Gaidar”) in further view of US 20140133683 A1 to Robinson et al., (hereafter, "Robinson"), US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”) and 
Regarding claim 6, modified Billström teaches the media blockchain system manager of claim 5, but modified Billström does not teach wherein the Blockchain Augmented Group of Pictures File is transmitted across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link, wherein display of the Blockchain Augmented Group of Pictures File is allowed when newly generated blockchain hash digest information based on the transmitted ], B, and P-Frames matches the blockchain hash digest information transmitted within the H- Frame, wherein display of the Blockchain Augmented Group of Pictures File is denied when newly generated blockchain hash digest information based on the transmitted I, B, and P- Frames does not match the blockchain hash digest information transmitted within the H- Frame.
However, Robinson does teach wherein the Blockchain Augmented Group of Pictures File is transmitted across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link, [Robinson, para. 84 discloses the codec 108 generates a unified bitstream including data encoded in accordance with the first encoding protocol configured and transmitted as an independent substream of an encoded data stream (which a decoder supporting the first encoding protocol will decode), and data encoded in accordance with a second protocol sent as an independent or dependent substream of the encoded data stream (one which a decoder supporting the first protocol will ignore). Para. 145 discloses portions of the adaptive audio system may include one or more networks that comprise any desired number of individual machines, including one or more routers (not shown) that serve to buffer and route the data transmitted among the computers. Such a network may be built on various different network protocols, and may be the Internet, a Wide Area Network (WAN), a Local Area Network (LAN), or any combination thereof. In an embodiment in which the network comprises the Internet, one or more machines may be configured to access the Internet through web browser programs.] 
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Robinson’s system with modified Billström’s system, with a motivation to allow the content creator to create individual audio objects and add information about the content that can be conveyed to the reproduction system and allow a great deal of flexibility in the content management of audio because adaptive audio methods enable several different features including changing the language of content by only replacing the dialog object for space saving, download efficiency, geographical playback adaptation, etc. [Robinson, para. 132]
However, modified Billstrom does not teach wherein display of the Blockchain Augmented Group of Pictures File is allowed when newly generated blockchain hash digest information based on the transmitted I, B, and P-Frames matches the blockchain hash digest information transmitted within the H-Frame wherein display of the Blockchain Augmented Group of Pictures File is denied when newly generated blockchain hash digest information based on the transmitted I, B, and P- Frames does not match the blockchain hash digest information transmitted within the H-Frame, but Radocchia does teach wherein display of the Blockchain Augmented Group of Pictures File is allowed when newly generated blockchain hash digest information based on the transmitted I, B, and P-Frames matches the blockchain hash digest information transmitted [Radocchia, para. 38 discloses if the digital signature is verified/validated, the authentication succeeds and the application 107 indicates the success to the user on the device 104 at the step 318. As a result, the method provides the advantage of enabling a user to authenticate that the item 102 is genuine and/or the current owner of the item 102. In some embodiments, indicating the success to the user on the device 104 comprises presenting (or provided access to) the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module.] within the H-Frame [as presented above in claim 7, Billström teaches within the H-Frame] wherein display of the Blockchain Augmented Group of Pictures File is denied when newly generated blockchain hash digest information based on the transmitted I, B, and P- Frames does not match the blockchain hash digest information transmitted [Radocchia, para. 37 discloses the application 107 determines if the message of the signed challenge matches the original challenge message at the step 314. If the messages do not match, the authentication fails and the application 107 indicates the failure to a user on the device 104. Para. 45 discloses the network accessible location is able to determine validity if both the signed challenge matches the original proximity challenge message and the submitted signature validates against the public key associated with the private key of the tag 103. If the verification fails (e.g. due to the messages not matching and/or due to the signature being incorrect), the proof of proximity fails and the location sends a failure message to the application 107 which indicates the failure to a user on the device 104], within the H-Frame [as presented above in claim 7, Billström teaches within the H-Frame]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Radocchia’s system with Billström’s system, with a motivation to enable a use to authenticate that the item is genuine and/or the current owner of the item and present the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. [Radocchia, para. 38]

Claims 7 – 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”).
Regarding claim 7, Billström teaches a non-volatile computer tangible medium containing instructions for executing a blockchain verification process for a Group of Pictures, comprising: accessing a stored Blockchain Augmented Group of Pictures File having I, B, P [Billström, page 10 sec. 2.1 lines 13 - 16 discloses Container formats (such as AVI [12], QTFF [13], Matroska [14], mp4 [5], etc.) combines the audio and video together with additional related files and optional features (header files, chapters, subtitles, etc.), and creates one single file. Page 11 sec. 2.1.1 lines 17 – 22 discloses each chunk (GOP) must start with an I-frame and can thereafter contain P-frames and B-frames interchangeably depending on the encoded data. There can be multiple I-frames in a chunk. For example, in fast-paced video content such as rapid sports games, there is a greater need for more I-frames. Whereas in more static cases such as video conference calls, the CODEC does not need to use as many I-frames and can thus reduce the bitrate by using more P- and B-frames to construct the video], and H-Frames, wherein the H-Frame contains blockchain hash digest information based on a portion of the I, B, P-Frames, [Billström, page 34 sec. 3.3 lines 10 – 13 discloses the hashing algorithm will operate on chunks of data from the output buffer from the MediaCodec (as described in Section 2.4.2). These chunks consist of GOPs as described in Section 2.1.1. These chunks will be used to compute the hashes to be incorporated into the blockchain. (Examiner notes that the specification designates that H-Frame is a hash digest frame which contain information on GOP. Therefore, the hashes, from Billström, that would be produced from using the hashing algorithm operated on chunks of data which consist of GOPs are interpreted as H-Frames)] separating the blockchain hash digest information contained in the H-Frame of the Blockchain Augmented Group of Pictures File from the I, B, and P-Frames also contained within the Blockchain Augmented Group of Pictures File; [Billström, page 43 sec. 4.3 lines discloses the time from a contract call to a response is measured from the time the verification client makes a request until the server responds based upon using the smart contract. The verification client makes a call to the server via the API. The client connects to the blockchain via communication with the smart contract. The smart contract searches for those hashes corresponding to the request], forming a new blockchain hash digest based the same types of I, B, and P-Frames used to generate the blockchain hash digest information stored in the H-Frame; [Billström, page 35 sec. 3.5 lines 5 – 9 discloses The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain] but Billström does not teach comparing the new blockchain hash digest to the blockchain hash digest information contained within the H-Frame, wherein the display of the I, B, and P-Frames from the Blockchain Augmented Group of Pictures File is allowed when the new blockchain hash digest matches the blockchain hash digest information contained within the H-Frame.
However, Billström in view of Radocchia does teach comparing the new blockchain hash digest to the blockchain hash digest information contained within the H-Frame, [Radocchia, para. 37 discloses determining if the digital signature if valid comprises generating a public signature using the public key and the challenge message and determining if it matches or corresponds to the digital signature. Alternatively, other signature validation methods are able to be used based on the public key and the challenge message. Alternatively, the open registry 106 is able to perform some or all of the signature validation], [as presented above, Billström is relied upon to teach H-Frames] wherein the display of the I, B, and P-Frames from the Blockchain Augmented Group of Pictures File is allowed when the new blockchain hash digest matches the blockchain hash digest information contained [Radocchia, para. 38 discloses if the digital signature is verified/validated, the authentication succeeds and the application 107 indicates the success to the user on the device 104 at the step 318. As a result, the method provides the advantage of enabling a user to authenticate that the item 102 is genuine and/or the current owner of the item 102. In some embodiments, indicating the success to the user on the device 104 comprises presenting (or provided access to) the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module], within the H-Frame. [as presented above, Billström teaches within the H-Frame],
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Radocchia’s system with Billström’s system, with a motivation to enable a use to authenticate that the item is genuine and/or the current owner of the item and present the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. [Radocchia, para. 38]

Regarding claim 8, modified Billström teaches the non-volatile computer tangible medium of claim 7, but Billström does not teach further comprising denying the display of the Blockchain Augmented Group of Pictures File when the new blockchain hash digest information does not match the blockchain hash digest contained within the H-Frame.
However, Billström in view of Radocchia does teach further comprising denying the display of the Blockchain Augmented Group of Pictures File when the new blockchain hash digest information does not match the blockchain hash digest contained within the H-Frame. [Radocchia, para. 37 discloses the application 107 determines if the message of the signed challenge matches the original challenge message at the step 314. If the messages do not match, the authentication fails and the application 107 indicates the failure to a user on the device 104. Para. 45 discloses the network accessible location is able to determine validity if both the signed challenge matches the original proximity challenge message and the submitted signature validates against the public key associated with the private key of the tag 103. If the verification fails (e.g. due to the messages not matching and/or due to the signature being incorrect), the proof of proximity fails and the location sends a failure message to the application 107 which indicates the failure to a user on the device 104], within the H-Frame [as presented above in claim 7, Billström teaches within the H-Frame], 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Radocchia’s system with Billström’s system, with a motivation to enable a use to authenticate that the item is genuine and/or the current owner of the item and present the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. [Radocchia, para. 38]

Regarding claim 9, modified Billström teaches the non-volatile computer tangible medium of claim 8, but Billström does not teach further comprising retransmitting the Blockchain Augmented Group of Pictures File when the new blockchain hash digest does not match the blockchain hash digest information contained within the H-Frame.
However, Billström in view of Radocchia does teach further comprising retransmitting the Blockchain Augmented Group of Pictures File when the new blockchain hash digest does not match the blockchain hash digest information contained [Radocchia, para. 45 discloses the verification of the signed challenge is able to be performed in the same manner as the verification of the signed authentication message described above in the item authentication method. Specifically, the network accessible location is able to determine validity if both the signed challenge matches the original proximity challenge message and the submitted signature validates against the public key associated with the private key of the tag 103. If the verification fails (e.g. due to the messages not matching and/or due to the signature being incorrect), the proof of proximity fails and the location sends a failure message to the application 107 which indicates the failure to a user on the device. ], within the H-Frame [as presented above in claim 7, Billström teaches within the H-Frame],
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Radocchia’s system with Billström’s system, with a motivation to enable a use to authenticate that the item is genuine and/or the current owner of the item and present the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. [Radocchia, para. 38] 

As per claim 16, modified Billström teaches the media blockchain system manager of claim 7, further comprising generating a video stream for transmission from the Blockchain Augmented Group of Pictures File that comprises a sequence of frames formed of H, I, P, and B-Frames. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of in further view of US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”) in further view of US 20140133683 A1 to Robinson et al., (hereafter, "Robinson").
Regarding claim 10, modified Billström teaches the non-volatile computer tangible medium of claim 9, but modified Billström does not teach wherein the Blockchain Augmented Group of Pictures File is retransmitted across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link.
However, Robinson does teach wherein the Blockchain Augmented Group of Pictures File is retransmitted across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link. [Robinson, para. 84 discloses the codec 108 generates a unified bitstream including data encoded in accordance with the first encoding protocol configured and transmitted as an independent substream of an encoded data stream (which a decoder supporting the first encoding protocol will decode), and data encoded in accordance with a second protocol sent as an independent or dependent substream of the encoded data stream (one which a decoder supporting the first protocol will ignore). Para. 145 discloses portions of the adaptive audio system may include one or more networks that comprise any desired number of individual machines, including one or more routers (not shown) that serve to buffer and route the data transmitted among the computers. Such a network may be built on various different network protocols, and may be the Internet, a Wide Area Network (WAN), a Local Area Network (LAN), or any combination thereof. In an embodiment in which the network comprises the Internet, one or more machines may be configured to access the Internet through web browser programs.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Robinson’s system with modified Billström’s system, with a motivation to allow the content creator to create individual audio objects and add information about the content that can be conveyed to the reproduction system and allow a great deal of flexibility in the content management of audio because adaptive audio methods enable several different features including changing the language of content by only replacing the dialog object for space saving, download efficiency, geographical playback adaptation, etc. [Robinson, para.132]

As per claim 11, modified Billström teaches the non-volatile computer tangible medium of claim 10, wherein the blockchain hash digest information is a blockchain hash digest. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

As per claim 12, modified Billström teaches the non-volatile computer tangible medium of claim 10, wherein the blockchain hash digest information is a link to a cloud-based blockchain hash digest. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of in further view of US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”) in further view of US 20190229890 A1 to Brehmer et al., (hereafter, " Brehmer ").
Regarding claim 15, modified Billström teaches the non-volatile computer tangible medium of claim 7, but Billström does not teach wherein the H-Frames may be stored together as an H-Frame set separate from the I, B, and P-Frames, or the H- Frames may be stored contiguously with the I, P, and B Frames in the same sequence.
However, Brehmer doe teach wherein the H-Frames may be stored together as an H-Frame set separate from the I, B, and P-Frames, or the H- Frames may be stored contiguously with the I, P, and B Frames in the same sequence. [Brehmer, para. 55 discloses operation 304 recording on a blockchain storage of the data object on the data storage device, where the recording comprises storing a hash of the data object on the blockchain to produce a stored hash in the blockchain. For example, the storage of the data object may be recorded on the blockchain by the blockchain module 206 of the first node. The hash may comprise a cryptographic hash, and the hash may be generated based on contents of the data object. The hash may be calculated by the encryption/decryption module 208 of the first node. For some embodiments, operation 304 is performed by the blockchain module 206 of the first node. Para. 22 discloses as an electronic ledger, the blockchain may comprise a distributed ledger that may be accessed by two or more nodes. Some embodiments described herein may also add one more new data blocks to a blockchain to store data on the blockchain, for example, a data object, a hash of a data object, metadata regarding a data object, a public/private key used in performing data object transactions, or some combination thereof.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Brehmer’s system with Billström’s system, with a motivation for a plurality of nodes can access a common blockchain when performing data object functions described herein. Though the blockchain may be accessible by two or more nodes of an embodiment, one or more data objects stored on the blockchain may be encrypted before being stored on the blockchain as one or more data blocks. This can ensure that only those nodes associated with authorized users (e.g., those nodes having appropriate access rights or public keys) can access the encrypted data objects stored on the blockchain. [Brehmer, para. 22]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”) in further view of US 20200372184 A1 to Meirosu.
Regarding claim 17, modified Billström teaches The non-volatile computer tangible medium of claim 7, but Billström does not teach further comprising: accessing a Group of Pictures video stream having I, B, and P-Frames; extracting the I-Frames from the video stream; and generating the blockchain hash digest information based upon the I-Frames only.
However, Meirosu does teach further comprising: accessing a Group of Pictures video stream having I, B, and P-Frames; extracting the I-Frames from the video stream; and generating the blockchain hash digest information based upon the I-Frames only. [Meirosu, para. 12 discloses the digital content comprises MPEG encoded data; and each said portion of the digital content comprises at least one MPEG I-frame. Para. 15 discloses creating a hash value for the encrypted portion of the digital content received at the distributed ledger system wherein the hash value is created using a smart contract or a stored procedure in the distributed ledger; and storing the hash value in the distributed ledger system wherein storing the hash value in the distributed ledger system comprises storing the hash value in at least one of the data storage units of the distributed ledger system. Para. 16 discloses the hash identification data associated with the encrypted first portion of the digital content may further comprise at least a location identifier of the uploaded first hash value; and a type information of the distributed ledger system.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Meirosu’s system with Billström’s system, with a motivation to create tamper-evident digital content and detect tampering of digital content using it. [Meirosu, para. 6].

Conclusion
Pertinent prior art made of record however not relied upon includes:
US 20180165364 to Mehta et al.
“A method and a content validation and coding system (CVCS) for validating and coding content of an electronic document for search engine optimization (SEO) are provided. The CVCS integrates with application programming interfaces (APIs) of search engines and/or media platforms. The CVCS creates a categorized repository of schema codes. The CVCS executes a web crawler for crawling and indexing an electronic document to be coded and content related thereto, from one or more search engines and/or media platforms via the APIs, and identifies structured data and content in the electronic document. The CVCS validates the identified content based on analytic criteria and determines optimal schema codes from the categorized repository and/or dynamically generated supplementary schema codes. The CVCS generates a structured data code map (SDCM) of the optimal schema codes and codes the validated content with the optimal schema codes within the identified structured data using the SDCM for SEO.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                                                                                                                                                                                                                     /NOURA ZOUBAIR/Primary Examiner, Art Unit 2434